105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward G. TINSLEY, Plaintiff--Appellant,v.TRW, INCORPORATED;  Equifax Credit Information Services,Incorporated, Defendants--Appellees.
No. 96-2493.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996,Decided Dec. 31, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA96-273-PJM)
Edward G. Tinsley, Appellant Pro Se.
Sandy David Baron, GOLDSTEIN & BARON, CHARTERED, College Park, Maryland;  Thomas Moss Wood, IV, Nathan Daniel Adler, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBER, P.A., Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to the Defendants on his action filed under the Fair Credit Reporting Act, 15 U.S.C.A. § 1681 (West 1982 & Supp.1996).  Our review of the record and the district court's opinion discloses no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Tinsley v. TRW, Inc., No. CA-96-273-PJM (D.Md. Sept. 30, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED